DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,418,842 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 30-67 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. 
In detail claim 1 recites a wireless power routing system , comprising: at least one beam redirector communicatively coupled with a switch and configured using the switch to receive the collimated power beam and direct the collimated power beam along one or more second power beam pathways located within a building or structure, wherein at least the first and second power beam pathways include a plurality of beam redirectors and at least one wall strut comprising at least one gap or hole through which the pathway passes; and at least one power storage device that stores at least a portion of the collimated power beam's energy after the collimated power beam has been directed from the at least one beam redirector along the one or more second power beam pathways to the at least one power storage device located inside the building or structure is not found nor suggested by the prior art of record. 
A similar structure is recited in claim 65 and claims 66 and 67 recite method similar to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ELIM ORTIZ/           Examiner, Art Unit 2836 
February 1, 2021                                                                                                                                                                                            /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836